       Case 2:16-md-02724-CMR Document 1611 Filed 11/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
------------------------------------x
                                    :
IN RE: GENERIC PHARMACEUTICALS      :                      MDL 2724
PRICING ANTITRUST LITIGATION        :                      No. 16-MD-2724
                                    :                      HON. CYNTHIA M. RUFE
------------------------------------x
                                    :
THIS DOCUMENT RELATES TO:           :
                                    :
THE STATE OF CONNECTICUT, et al.    :
                                    :                      No. 20-cv-03539
           v.                       :
SANDOZ, INC., et al.                :
                                    :
------------------------------------x

                            NOTICE OF APPEARANCE

To the Clerk of Court:

       Pursuant to Paragraph 7 of Pretrial Order No. 1 (No. 16-md-2724, Dkt. 2) and Paragraph

12 of Pretrial Order No. 33 (No. 16-md-2724, Dkt. 431), please enter the appearance of Christina

Karam of Petrillo Klein & Boxer LLP on behalf of Defendant Douglas Boothe.

Dated: New York, New York
       November 25, 2020

                                                     /s/ Christina Karam
                                                    Christina Karam (NY Bar No. 5230016)
                                                    PETRILLO KLEIN & BOXER LLP
                                                    655 Third Avenue, 22nd Floor
                                                    New York, New York 10017
                                                    Telephone: (646) 560-5985
                                                    ckaram@pkbllp.com

                                                    Counsel for Defendant Douglas Boothe
       Case 2:16-md-02724-CMR Document 1611 Filed 11/25/20 Page 2 of 2



                                CERTIFICATION OF SERVICE

      I hereby certify that on this November 25, 2020, I caused the forgoing Notice of

Appearance to be filed electronically with the Clerk of the Court by using the CM/ECF system

which will serve a copy on all interested parties registered for electronic filing, and is available

for viewing and downloading from the ECF system.

Dated: New York, New York
       November 25, 2020
                                                        /s/ Christina Karam
                                                       Christina Karam
                                                       PETRILLO KLEIN & BOXER LLP
                                                       655 Third Avenue, 22nd Floor
                                                       New York, New York 10017
                                                       Telephone: (646) 560-5985
                                                       ckaram@pkbllp.com




                                                 2
